DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“200” (see page 10 line 13); 
“300” (see page 13 line 3); 
“400” (see page 13 line 23); 
“208” (see page 31 line 10); 
“208a” (see page 10 line 12).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“608” (see figure 6A); 
“614” (see figure 6B); 
“608a” (see figure 6D); 
“608f” (see figure 6D).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure filed on 03/22/2019 is accepted by the Examiner.
Allowable Subject Matter
Claims 1-20 are allowed if the above objections are overcome.
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, receiving raw user data associated with a plurality of users from a plurality of sources, merge the raw user data into a Common Data Format (CDF), the CDF is a single file with records in the raw user data sorted on timestamp values associated thereof and viewed as a star schema of a fact table joined with dimension tables, the fact table pertains to user actions captured in the raw user data and the dimension tables are descriptive data of columns in the fact table, and generating a configurable recommendation model by: processing the CDF to generate a set of features for building one or more machine learning models and one or more deep learning models, the features comprise temporal features and non-temporal features, creating a feature dictionary for the one or more machine learning models, the feature dictionary is an in-memory persistent store configured to store the set of features and values associated thereof, and ensembling the one or more machine learning models and the one or more deep learning models built, to generate the configurable recommendation model, as the applicant has claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ukil (US 20200012941 A1) discloses method and system for generation of hybrid learning techniques.
Miro (US 20190295114 A1) discloses digital banking platform and architecture.
Li (US 20180232661 A1) discloses member clustering with equi-sized partitions.
Cronin (US 20140280193 A1) discloses systems, methods, and apparatuses for implementing a similar command with a predictive query interface.
This application is in condition for allowance except for the following formal matters: 
See above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636